Case 2:18-cv-00301-JLB-NPM Document 43 Filed 02/12/21 Page 1 of 13 PageID 226




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

                                                  Case No. 2:18-cv-663-JLB-NPM

                                                             IN ADMIRALTY
HOLIDAY WATER SPORTS FT.
MYERS BEACH, INC.
as the owner of a fleet of Yamaha
Wave Runners, its engine, tackle,
appurtenances, etc.

            Petitioner.



                                     ORDER

      Before the Court are Claimants’ Second Motion to Lift Stay (Doc. 49),

Response (Doc. 53), and with leave of Court, Reply (Doc. 56). Petitioner Holiday

Water Sports Ft Myers Beach, Inc. (“Holiday”) brought this admiralty action under

the Limitation of Vessel Owner’s Liability Act, 46 U.S.C. § 30501 et seq. (the

“Limitation Act”). For the following reasons, the Court grants the motion.

      This action relates to a personal-injury action also filed in this Court. See

Briem v. Holiday Water Sports Ft Myers Breach, Inc. et al., No. 2:18-cv-301-JLB-

NPM. In the related action filed on April 27, 2018, Claimants allege they booked a

dolphin tour through Holiday on Wave Runners. (Doc. 8, ¶¶ 12-13). They also

booked a tour guide, later identified as Jack Graddy. (Id., ¶ 13). Claimants further

allege that due to Holiday’s and Graddy’s negligence, Claimant Maria Briem was
                                         1
Case 2:18-cv-00301-JLB-NPM Document 43 Filed 02/12/21 Page 2 of 13 PageID 227




knocked off the Wave Runner by a huge wave and sustained serious injuries from

this accident. (Doc. 8). On October 9, 2018, Holiday filed this exoneration from or

limitation of liability action relating to this incident. (Doc. 1). Holiday estimated the

value of the vessel was $7,601.00. (Doc. 4). Claimants allege their damages far

exceed this estimated value.

       At issue is the Order approving the Ad Interim Stipulation, Notice of Monition

and Injunction (Doc. 7) entered on October 11, 2018. In this Order, the Court set a

deadline of November 28, 2018 for any person or entity to assert and file a claim

against Holiday related to the occurrence. (Doc. 7, p. 3). The Court also ordered—

among other things—“[t]he commencement or further prosecution of any action or

proceeding against Petitioner, the Vessels or any other property of Petitioner with

respect to any claim arising out of, or connected with the casualty set forth in the

Complaint, is STAYED, ENJOINED AND RESTRAINED until the final

determination of these proceedings.” (Id., p. 4). As a result, the underlying action,

Briem v. Holiday Water Sports Ft Myers Breach, Inc. et al., 2:18-cv-301-JLB-NPM

was stayed until the Court resolved the instant exoneration from or limitation of

liability action. (Doc. 40, p. 5).

       In the Second Motion to Lift Stay, Claimants seek to have the stay lifted in

the person-injury action and instead stay this action until the personal-injury action

is resolved. (Doc. 49, p. 1).


                                           2
Case 2:18-cv-00301-JLB-NPM Document 43 Filed 02/12/21 Page 3 of 13 PageID 228




      “Article III, § 2 of the United States Constitution vests federal courts with

jurisdiction over all cases of admiralty and maritime jurisdiction.” Lewis v. Lewis &

Clark Marine, Inc., 531 U.S. 438, 443 (2001). As codified in 28 U.S.C. § 1333, the

grant of exclusive original jurisdiction to federal courts of admiralty and maritime

jurisdiction, also contains a “saving to suitors in all cases all other remedies to which

they are otherwise entitled.” 28 U.S.C. § 1333(a). “Some tension exists between the

saving to suitors clause and the Limitation Act. One statute gives suitors the right to

a choice of remedies, and the other statute gives vessel owners the right to seek

limitation of liability in federal court.” Lewis, 531 U.S. at 448. While in limitation

proceedings—as in all admiralty actions—there is no right to a jury trial, under the

saving to suitors clause there is a presumption in favor of presenting common law

remedies in the claimant’s forum of choice to a jury. See Offshore of the Palm

Beaches, Inc. v. Lynch, 741 F.3d 1251, 1258 (11th Cir. 2014) (citing Beiswenger

Enterprises Corp. v. Carletta, 86 F.3d 1032, 1037 (11th Cir. 1996)). The overarching

concern in limitation actions is to protect the vessel owner’s “‘absolute right to claim

the Act’s liability cap, and to reserve the adjudication of that right in the federal

forum.’” Beiswenger, 86 F.3d at 1037 (quoting Magnolia Marine Transp. Co., Inc.

v. Laplace Towing Corp., 964 F.2d 1571, 1575 (5th Cir. 1992)).

      To give effect to both the Limitation Act and the saving to suitors clause,

courts have identified two circumstances in which the damage claimants must be


                                           3
Case 2:18-cv-00301-JLB-NPM Document 43 Filed 02/12/21 Page 4 of 13 PageID 229




allowed to try liability and damage issues in the forum of their choosing. Id. First, if

the limitation fund exceeds the aggregate amount of all possible claims against the

vessel owner, then the claimants may proceed with their other action. Id. Second,

when there is only one claimant, then that claimant may pursue her action with some

stipulations. Id.

       The reasoning behind allowing a sole claimant to pursue her claim rests on

the theory that the major purpose of the limitation action, or concursus proceeding,

is to resolve competing claims to the limitation fund. Id. A single claimant may try

other proceedings in the forum of her choice by filing stipulations that protect the

shipowner’s right to have the admiralty court adjudicate the claim as to limited

liability. Id. “‘Specifically, the claimant must waive any claim of res judicata

relevant to the issue of limited liability based on any judgment obtained in the state

court, and concede the shipowner’s right to litigate all issues relating to limitation in

the federal limitation proceeding.’” Id. (quoting Gorman v. Cerasia, 2 F.3d 519, 524

(3d Cir. 1993)).

       So if a court holds the vessel owner liable for the accident and assesses

damages exceeding the limitation fund, the parties must return to the admiralty court

to determine if the vessel owner was in privity or had knowledge of the issues. Id. at

1038. If the admiralty court determines the vessel owner is in privity or had

knowledge of the issues, then the claimant may enforce his or her judgment for


                                           4
Case 2:18-cv-00301-JLB-NPM Document 43 Filed 02/12/21 Page 5 of 13 PageID 230




damages, even if it exceeds the limitation fund. Id. This method protects the vessel

owner’s ability to claim limited liability and to reserve the adjudication of this claim

to the admiralty court. Id.

      In the instant case, there is more than one claimant. Both Maria Briem and

Torsten Briem are claimants (Doc. 1), Jack Graddy may pursue claims for

contribution or indemnification, and there is the possibility that Maria Briem’s health

care providers may seek to step into her shoes and pursue subrogation claims. Thus,

this case presents a “multiple-claims-inadequate-fund” situation. Beiswenger, 86

F.3d at 1038. As a result neither circumstance of an adequate limitation fund or a

sole claimant applies.

      In multiple-claims-inadequate-funds cases, courts generally will not allow the

claimants to try liability and damages in their chosen forum, even if they agree to

return to the admiralty court to litigate the vessel owner’s privity or knowledge. Id.

“This is because, without a concursus in the admiralty court, the claimants could

‘secure judgments in various courts that, in the aggregate, exceed the [limitation]

fund.’” Id. For these reasons, damage claimants must proceed in the admiralty court

first before pursuing their damage and liability claims. Id.

      But courts have permitted claimants to transform a multiple-claims-

inadequate-fund case into the functional equivalent of a single-claim case through

the use of appropriate stipulations. Id. Only when the stipulations produce the


                                           5
Case 2:18-cv-00301-JLB-NPM Document 43 Filed 02/12/21 Page 6 of 13 PageID 231




functional equivalent of a single claim will the liability and damage action proceed.

Id. at 1040. One stipulation must resolve the priority by which the multiple claims

will be paid from the limitation fund, effectively eliminating any disagreement or

need for a concursus proceeding. Id. 1038. Another stipulation must protect the

vessel owner’s right to litigate its limited liability claim exclusively in federal court.

Id. at 1044. Along with this stipulation, the claimant must stipulate to protecting the

vessel owner from having to pay damages in excess of the limitation fund, unless

the admiralty court denies limited liability. Id. A fourth stipulation must waive all

res judicata and issue preclusion defenses that might impact the limitation issues. Id.

       With these principles in mind, the Court turns to Holiday’s concerns regarding

the stipulations in this case.

                                    STIPULATIONS

       Holiday claims the stipulations are insufficient to protect it if the stay is lifted.

(Doc. 53, p. 1). The Court addresses Holiday’s arguments as to each stipulation at

issue. 1




1
 In the Second Motion to Lift Stay, the Claimants delineate each type of stipulation by Roman
numeral. (Doc. 49, pp. 5-7).


                                             6
Case 2:18-cv-00301-JLB-NPM Document 43 Filed 02/12/21 Page 7 of 13 PageID 232




         • Priority of Claims; and
         • No Enforcement of Any Judgment That Would Lead to a Claim for
           Indemnity or Contribution Against Holiday
         Holiday asserts that in the “Priority of Claims” stipulation, Claimants failed

to include the potential indemnification or contribution claim of non-party Jake

Graddy.2 Claimants direct the Court to the “No Enforcement of any Judgment that

would lead to a Claim for Indemnity or Contribution against Holiday” stipulation.

This stipulation provides:

                That Claimants will not seek to enforce any judgment rendered
                in any other court or forum outside of this limitation
                proceeding, not only against Holiday Water Sports Ft Myers,
                Inc., but against any other person or entity that may be entitled
                to later seek indemnity or contribution from Holiday Water
                Sports Ft Myers, Inc., including but not limited to Jake Graddy,
                by way of cross-claim or otherwise, as that would potentially
                expose Petitioner to liability in excess of the limitation fund,
                unless and until this Court has denied limitation of liability in
                this matter.

(Doc. 49, pp. 6-7). This stipulation mirrors a similar stipulation that the Eleventh

Circuit approved as curing the “multiple claims” problem presented by co-

defendants in the liability and damages action brought in a different forum. See

Beiswenger, 86 F.3d at 1043-1044. 3 By not enforcing their claims until limited


2
  In the “Priority of Claims” stipulation, Claimants stipulate: “That in the event this Court
determines that the Petitioner, Holiday Water Sports Ft Myers, Inc., is entitled to limit its liability,
Claimants agree and stipulate that following payment of claims for fees or costs, if any, described
in stipulation VI above, the claim of Maria Briem shall be given first priority against the limitation
fund, and Torsten Briem’s claim shall take second priority.” (Doc. 49, p. 7).
3
    To compare, the stipulation in Beiswenger provided: “That the Respondent/Claimants will not
                                                   7
Case 2:18-cv-00301-JLB-NPM Document 43 Filed 02/12/21 Page 8 of 13 PageID 233




liability is determined, Claimants “have eliminated the possibility that competing

claims will exhaust the limitation fund before the admiralty court has the opportunity

to determine whether to grant limited liability to” Holiday. Id. at 1043-1044. The

Court finds this stipulation adequately protects Holiday from multiple claims,

including those of indemnification or contribution from Jake Graddy.

       • Attorney Fees and Costs

       Similarly, Holiday contests the Attorney Fees and Costs stipulation 4 as not

providing adequate protection from multiple fee-and-cost claims, such as any fee-

and-cost award the damage claimants may secure in the personal-injury action, and

any fee-and-cost award that might be assessed against Graddy and then incorporated

into any indemnification demand against Holiday. But as stated above, the Court

finds the “No Enforcement of any Judgment” stipulation adequately protects

Holiday from multiple claims, including any potential attorney’s fees and costs




seek to enforce any judgment rendered in any state court, whether against the Petitioner or another
person or entity that would be entitled to seek indemnity or contribution from the Petitioner, by
way of cross-claim or otherwise, that would expose the Petition [sic] to liability in excess of
$40,090.00, until such time as this Court has adjudicated the Petitioner’s right to limit that
liability.” 86 F.3d at 1043.
4
  “Attorney Fees and Costs” stipulation provides: “That, in the event this Court determines that
the Petitioner, Holiday Water Sports Ft Myers, Inc., is entitled to limit its liability, Claimants agree
that any claim based upon attorney fees and/or costs awarded against Petitioner and in favor of
any other party or claimant in any other court or forum, state or federal, will have first priority
against the available fund.” (Doc. 49, p. 7).
                                                   8
Case 2:18-cv-00301-JLB-NPM Document 43 Filed 02/12/21 Page 9 of 13 PageID 234




assessed against a co-liable party who might later seek indemnification from

Holiday.

        • Exclusivity of Jurisdiction

       Next, Holiday contends that the language in the “Exclusivity of Jurisdiction”

stipulation does not delineate that Claimants will not contest limitation in the

personal-injury proceedings. (Doc. 53, p. 3). The “Exclusivity of Jurisdiction”

stipulation provides:

               That Petitioner in this admiralty matter, Holiday Water Sports
               Ft Myers, Inc., has the right to litigate the issue of whether it is
               entitled [to] exoneration or limitation of its liability under the
               provisions of the Limitation of Liability Act, 46 U.S.C. §
               30501, et seq. in this Court, and this Court has exclusive
               jurisdiction to determine that issue.

(Doc. 49, p. 5 (emphasis added)). In addition, the “Exclusive Right to Determine

Value” 5 stipulation gives Holiday the right to have the admiralty Court determine

the value of the Yamaha Wave Runner jet ski(s) in question. (Id., pp. 5-6). The Court

finds these stipulations adequately protect Holiday’s right to have this Court

determine exoneration from or limitation of liability and, if appropriate, the

limitation fund.


5
  The “Exclusive Right to Determine Value” stipulation provides: “That Petitioner, Holiday Water
Sports Ft Myers, Inc., has the right to have this Court determine the value of the Yamaha Wave
Runner jet ski(s) in question, that is described in the Affidavit of Value submitted with its Ad
Interim Stipulation, and/or any other Wave Runner vessels determined by this court to be a proper
part of the limitation fund, with such value and interest to be the value and interest in the vessel(s)
as they were immediately following the incident at issue, as provided by the applicable Federal
Rules, and this Court has exclusive jurisdiction to determine such issues.” (Doc. 49, pp. 5-6).
                                                  9
Case 2:18-cv-00301-JLB-NPM Document 43 Filed 02/12/21 Page 10 of 13 PageID 235




       • Subrogation or Right to Reimbursement for Medical Claims

       Holiday seeks additional stipulations to cover any potential subrogation or

 right of reimbursement claim that may arise from any medical treatment Claimants

 received in the United States or Germany. (Doc. 53, pp. 3-4). While Holiday is not

 aware of any claims, it seeks this protection for any potential future claims. (Id.).

 Holiday cites language from In re Natures Way Marine, LLC, No. 12-00390-KD-N,

 2012 WL 4103879, *3 (S.D. Ala. Sept. 17, 2012) where the claimant agreed to

 stipulate “that the subrogation party will take priority over Claimant’s claims against

 said recovery from Nature’s Way Marine, LLC.” At bottom, the law is clear that a

 claimant may pursue claims against a vessel owner “so long as the vessel owner’s

 right to seek limitation of liability is protected.” Lewis v. Lewis & Clark Marine,

 Inc., 531 U.S. 438, 455, 121 S. Ct. 993, 1005, 148 L. Ed. 2d 931 (2001).

       Here, the “No Enforcement of any Judgment” stipulation provides in part:

 “[t]hat Claimants will not seek to enforce any judgment rendered in any other court

 or forum outside of this limitation proceeding, not only against Holiday Water Sports

 Ft. Myers, Inc., but against any other person or entity that may be entitled to later

 seek indemnity or contribution from Holiday Water Sports Ft Myers, Inc., . . . by

 way of cross-claim or otherwise, as that would potentially expose Petitioner to

 liability in excess of the limitation fund, unless and until this Court has denied

 limitation of liability in this matter.” (Doc. 49, p. 6). This provision protects Holiday

                                            10
Case 2:18-cv-00301-JLB-NPM Document 43 Filed 02/12/21 Page 11 of 13 PageID 236




 from any contribution or subrogation in connection with Claimants’ treatment and

 the Court finds Holiday is adequately protected. 6

        In sum, the Court finds the stipulations in the Second Motion (Doc. 49)

 sufficient to protect Holiday’s right to litigate its claim to limited liability exclusively

 in admiralty court. The Claimants have agreed to waive any res judicata and issue

 preclusion defenses that might impact the limitation issues and allow Holiday to

 fully assert its right to exoneration from or limitation of liability in this admiralty

 court. The Court will therefore lift the stay in the personal-injury action, No. 2:18-

 cv-301-JLB-NPM, and will stay this action with one exception.

        Claimants recently filed a Motion for Judgment on the Pleadings for Lack of

 Subject Matter Jurisdiction (Doc. 67). Since questions of subject matter jurisdiction

 may be raised at any time, Nicklaw v. Citimortgage, Inc., 839 F.3d 998, 1001 (11th

 Cir. 2016), this action is not stayed as to the Motion for Judgment on the Pleadings

 (Doc. 67). Holiday must therefore respond to the Motion.




 6
   In addition, single claimant cases have not required a separate subrogation stipulation as long as
 the vessel owner is protected by stipulations. These stipulations must include: (1) the vessel
 owner’s right to litigate its limitations of liability claim exclusively in admiralty court; (2) the
 claimant’s agreement to waive any res judicata or issue preclusion effects of another forum’s
 decision; (3) the claimant’s agreement not to enforce any other judgment until the admiralty court
 has adjudicated the vessel owner’s right to limit liability; and (4) the claimant’s agreement not
 seek to enforce any judgment that would require payment of damages in excess of the limitations
 fund. See Beiswenger Enterprises Corp. v. Carletta, 86 F.3d 1032, 1044 (11th Cir. 1996); In re
 Island Mar. Servs., Inc., No. 8:10-CV-1632-T-33TGW, 2011 WL 3585937, *2-3 (M.D. Fla. Aug.
 16, 2011); In Matter of Offshore Marine Towing, Inc., 333 F. Supp. 2d 1286, 1292 (S.D. Fla.
 2004).
                                                 11
Case 2:18-cv-00301-JLB-NPM Document 43 Filed 02/12/21 Page 12 of 13 PageID 237




      Accordingly:

      (1)   The Court GRANTS the Second Motion to Lift Stay (Doc. 49).

      (2)   The Court adopts and approves Claimants’ stipulations (Doc. 49, pp. 5-

            7) and incorporates them in this Order. The Court requires Maria and

            Torsten Briem to file the stipulations signed and made under oath

            before an appropriate notary or corresponding officer by March 12,

            2021.

      (3)   Upon the filing of the sworn stipulations, the Court will lift its

            Limitation Injunction (Doc. 7) in this case as to Claimants Maria Briem

            and Torsten Briem, to the extent that they may proceed in Briem v.

            Holiday Water Sports Ft Myers Breach, Inc. et al., 2:18-cv-301-JLB-

            NPM against Holiday, as conditioned by Claimants’ stipulations

            discussed herein.

      (4)   The Court STAYS and ADMINISTRATIVELY CLOSES this matter

            (with the exception of the resolution of the Motion for Judgment on the

            Pleadings (Doc. 67)) pending the resolution of Briem v. Holiday Water

            Sports Ft Myers Breach, Inc. et al., 2:18-cv-301-JLB-NPM. Due to this

            stay, the Court DENIES without prejudice the Joint Motion for

            Continuance (Doc. 59), the Joint Amended Motion for Extension of

            Time to Complete Mediation (Doc. 61), the Unopposed Motion


                                       12
Case 2:18-cv-00301-JLB-NPM Document 43 Filed 02/12/21 Page 13 of 13 PageID 238




            Requesting Status Conference (Doc. 63), and the Joint Motion for

            Extension of Time on Deadline Regarding Dispositive and Daubert

            Motions (Doc. 64).

      (5)   The Court directs the Clerk to file a copy of this Order for information

            purposes only in Briem v. Holiday Water Sports Ft Myers Breach, Inc.

            et al., 2:18-cv-301-JLB-NPM.

      (6)   The parties may return to this Court for further proceedings, if

            appropriate.

      ORDERED in Fort Myers, Florida on February 12, 2021.




                                        13
